Citation Nr: 0613167	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-14 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg and knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In March 2004, the Board remanded the case for 
additional evidentiary development.  



FINDING OF FACT

The veteran did not incur a current disability related to leg 
cramps or delayed avascular necrosis in service, and the most 
probative medical evidence of record determined that these 
disabilities could not theoretically be associated with an 
alleged injury many decades earlier.  



CONCLUSION OF LAW

Service connection for a right leg and knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2002 and March 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
entitlement to service connection:  Both letters provided the 
legal criteria for entitlement to service connection, and the 
March 2004 letter particularly instructed the veteran that 
evidence regarding in-service incurrence was important.  
Thus, the letter identified the following as possible 
relevant evidence that the veteran could submit:  Dates of 
treatment during service; statements from persons who knew 
the veteran in service and of any disability he may have had 
in service; employment examinations; medical evidence since 
military service; pharmacy prescription records; and 
insurance examination reports.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received VCAA notice prior to the rating 
decision on appeal, as well as prior to a February 2005 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that a timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
March 2004 letter that informed the veteran the following:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence that has not been previously considered in 
your possession that pertains to your claim, please send it 
to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran underwent an October 2004 VA 
examination, and because the latter examination was thorough, 
further assessment is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  In terms of service medical records, it is 
noted that a search generated a single separation examination 
report; otherwise, the RO additionally asked the National 
Personnel Records Center (NPRC) in 1999 for medical/dental 
records and SGOs (as a potential fire related case, which 
implicates a heightened duty to assist the veteran in 
developing his claim), and sick/morning reports.  A response 
failed to locate additional records.  Also, VA attempted to 
gather more information concerning the veteran's post-service 
physician, Dr. Minteer, but the veteran stated in a February 
2004 VA Form 21-4138 that Dr. Minteer's records had been 
destroyed.  The record contains evidence from Stephen A. 
Gick, M.D., who summarized his treatment of the veteran from 
1995, and offered an opinion that will be discussed further 
below.  

Upon receiving the March 2004 VCAA letter (and particularly 
with the list of various forms of evidence that could help 
substantiate his claim, i.e., buddy statements, etcetera), 
the veteran replied that he had no additional evidence to 
submit.    

Based on the foregoing, VA satisfied its duties to the extent 
possible given the circumstances of this case.  

Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107, and 
a veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.   

Where the determinative issue in a claim of service 
connection involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for a right 
leg and knee disability.

In support of his claim, the veteran stated that in early 
January 1953 he had been marching in a platoon when he 
slipped on packed wet snow and fell down carrying a full 
field pack and rifle-and about six or more other men fell on 
top of him.  The veteran asserted that the result was a badly 
injured right leg and knee.  He received treatment for 
severely torn ligaments in the right leg, which was swollen, 
black and blue, and very painful.  After a short stay in the 
hospital, the veteran was put on daily therapy of heat and 
water pools and medication for about six weeks.  He used 
crutches and served as a barracks orderly until sometime in 
March.  After his separation from service, the veteran stated 
that he had treatment from Dr. Minteer.  Since that time, the 
veteran had had problems with muscle spasm of the leg, and he 
mentioned that he had undergone surgery on his right hip.  

The veteran's service medical records contain a December 1953 
Report of Medical Examination for the purpose of separation, 
and the clinical evaluation indicated a normal 
musculoskeletal and lower extremities systems.  Notes 
indicated "fractured right foot, 1951, epte."  

The veteran also submitted some letters that he had written 
in service to a friend:  One dated February 4, 1953, conveyed 
that he had hurt his ankle Monday, and "it sure is nice to 
lie in bed as long as you want and sit around taking it easy 
listening to the radio." A letter dated February 11, 1953, 
related that the veteran had been over to "Truscott to the 
hospital in the morning, and it sure was great to just lie 
around all day doing nothing."  The letter continued:  "By 
the way, they had a 10 minute march this A.M.-I didn't go."  
The veteran wrote that he had not done anything since "I got 
hurt."  

In terms of post-service medical evidence, the record 
contains a November 1998 letter from Dr. Gick, who related 
that the veteran's first visit to his office was in January 
1995; the veteran had complained of right leg pain of sharp, 
shooting, jolts radiating down the leg.  Physical examination 
found atrophy of the right leg, and MRI revealed moderate 
joint effusion, and increased signal at the right femoral 
head and femoral neck region, possibility representing a bone 
bruise or vascular necrosis.  The veteran subsequently 
underwent arthroscopy of the right hip, and had numerous 
postoperative appointments.  X-ray in 1995 showed a collapse 
of the hip space joint, and he underwent a right total hip 
arthroplasty in January 1996.  In 1998, the veteran continued 
to complain of start up pain with his right hip.  

An April 2002 letter from Dr. Gick related that the veteran 
had presented letters and records showing that he was injured 
in the military when he fell and landed on his right side in 
1953, sustaining injuries to his right knee and extremity.  
Dr. Gick stated that though the veteran's military records 
were apparently lost, he continued to have symptoms.  Dr. 
Gick observed that the veteran's wife had noted that the 
veteran had had an unusual waddling gait since that time.  
Dr. Gick stated that it was quite possible to have a delayed 
avascular necrosis secondary to remote injury.  Further, 
since his two recent surgeries, the veteran had had distal 
femur and right knee spasms.  Dr. Gick related that, again, 
these could be related to his original injury.  

In October 2004, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's service medical record, and 
the copies of the letters the veteran had written in service.  
In terms of the latter documents, the examiner noted that the 
veteran had referred to a right ankle injury. 

The veteran complained of pain in the form of muscle cramps, 
and denied any problems with the right knee.  The veteran 
reported that he had pain behind the knee in the form of 
muscle cramps from the back of the thigh, the back of the 
knee, and calf.  Additionally, he articulated that the cramps 
occurred bilaterally, though more in the right.  The veteran 
stated that he did not have problem in the right knee joint, 
and had difficulty moving the knee only when he had cramps.  
To relieve the muscle cramps, the veteran took over-the-
counter quinine (one tab) every two weeks.  He also 
complained of weakness in the right leg, and depending on 
physical activity he had flare-up of the right hip pain and 
the muscle cramps depending on the physical activity.  The 
veteran had some limitation of motion in the right hip 
secondary to pain during flare-up and repetitive use. 

A right leg muscles examination found that the strength of 
the right leg was normal in comparison to the left leg, and 
there was no scar or loss of tissue secondary to muscle 
injury.  The examiner found no tendon, bone, joint, or nerve 
damage.  

The diagnoses were (1) right hip avascular necrosis status 
post total hip replacement and revision in 1996 and 2002, 
respectively; and (2) muscle cramps, both legs, right greater 
than left.  The examiner opined that the avascular necrosis 
of the right hip was not as likely as not related to the 
described in-service injury because it was unlikely to have 
avascular necrosis 43 years after sustaining that injury.  
Also, the veteran's right leg muscle cramps were not 
secondary to service related injury because they were 
bilateral and got better by taking quinine.  In terms of Dr. 
Gick's opinion letter, the VA examiner disagreed with the 
medical assessment that it was possible for the veteran to 
have delayed avuscular necrosis secondary to a remote injury.  

The veteran's contention concerning in-service incurrence of 
a right leg injury is not borne out by the evidence of 
record.  Namely, the 1953 separation examination is negative 
for any clinical findings related to the right leg (or right 
hip), and the letters that the veteran wrote in service 
identified an ankle injury and that generally he had been 
hurt.  That is, the letters do not chronicle an injury to the 
right leg (or right hip).    

The Board is cognizant of the recent case Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005), which recognized 
that that an appellant's testimony, when introduced for the 
purpose of a factual matter of in-service experience, should 
be assessed in light of potentially corroborating evidence.  

Thus, Dr. Gick's April 2002 opinion letter is noted-however, 
Dr. Gick's conclusion that the veteran had an in-service 
injury is not necessarily competent as to the matter of in-
service incurrence.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  

In terms of whether the veteran incurred a current disability 
of leg cramps in service, the October 2004 VA examination 
noted that because the veteran's complaints concerned 
bilateral manifestations, and the discomfort was relieved by 
quinine, the nature of the disability precluded it from being 
associated with an alleged fall on the right side in-service.  
Also, it does not appear the veteran has a current knee 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(recognizing that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

Moreover, the medical evidence of record does not show 
instances of right leg pain (which appeared to be associated 
with developing hip problems) until decades post-service, and 
the veteran did not file a claim of service connection for 
many years after he was discharged from active service.  The 
Court has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The veteran's statement regarding post-service treatment with 
Dr. Minteer is recognized; however, the record lacks any 
other indication of medical treatment until the early 1990s.  

To any extent that the veteran sought service connection for 
a right hip disability (which is not wholly apparent from 
various statements), the most probative competent evidence 
does not support a finding that the veteran suffers from a 
disability that theoretically could have been incurred in 
service (even if it could be determined that the veteran had 
suffered an in-service right hip injury).  

Although Dr. Gick opined that it was quite possible to have 
avuscular necrosis secondary to remote injury, the October 
2004 VA examiner disagreed (finding that medical condition to 
be an unlikely manifestation 43 years after an injury).  The 
Board relies on the latter opinion because the examination 
report reflects a studied analysis of the evidence of record.  
While neither Dr. Gick nor the VA examiner offered a detailed 
medical explanation for their respective contrary 
conclusions, the Board finds that the VA examiner solicited 
subjective complaints, thoroughly reviewed the claims file 
(to an extent not evidenced by Dr. Gick's letter), and 
rendered a physical examination prior to the ultimate 
assertion.  

Because the veteran's separation examination failed to 
identify any clinical abnormality regarding the veteran's 
right leg, and, the letters written by the veteran while on 
active duty identified an ankle injury (as opposed to a right 
leg or hip injury), and, the most probative medical evidence 
of record concluded that it was not medically (i.e., 
theoretically) possible for current leg cramps and avuscular 
necrosis to be etiologically related to an alleged in-service 
injury as described by the veteran, a preponderance of the 
evidence is against a claim of service connection for a right 
leg and knee disability.  

It is also noted that alternatively any nexus between service 
and a current disability has not been satisfied by medical or 
lay evidence of continuity of symptomatology and medical 
evidence of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Because a preponderance of the evidence is against the claim, 
the benefit of the doubt is not for application.  See Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a right leg and knee disability is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


